 1                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                   CASE NO. 18-06068-BKT12
 4    VAQUERIA ALMEYDA INC                    Chapter 12

 5

 6
     XX-XXXXXXX
 7
                    Debtor(s)                      FILED & ENTERED ON OCT/04/2019
 8

 9                                         ORDER

10         The request to shorten time for objection to the stipulation filed by the

11   debtor and Condado 5, LLC at docket #129 is granted. Objections are due

12   10/4/2019.

13         IT IS SO ORDERED.

14         In San Juan, Puerto Rico, this 4 day of October, 2019.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
